DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063023 (“Pan”) in view of US 2019/0144478 (“Chen”) and US 2021/0167295 (“Stubbs”).	3
B. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Chen and Stubbs and further in view of US 2012/0119239 (“Kim”) and US 2004/0036130 (“Lee”).	13
III. Response to Arguments	19
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0063023 (“Pan”) in view of US 2019/0144478 (“Chen”) and US 2021/0167295 (“Stubbs”).
Claim 1 reads,
1. (Currently Amended) A light emitting device, comprising: 
[1] a first electrode; 
[2] a second electrode opposite to the first electrode; and 
[3a] a plurality of functional layers between the first electrode and the second electrode, 
[3b] the plurality of functional layers comprising an emission layer, 
[4] wherein the emission layer comprises a manganese complex compound as a host and a quantum dot as a dopant, and
[5] the quantum dot is at least one half in weight of the emission layer.  

With regard to claim 1, Pan discloses, 
1. (Currently Amended) A light emitting device [and OLED], comprising: 
[1] a first electrode [anode; ¶¶ 241-250];
[2] a second electrode [cathode; ¶¶ 241-250] opposite to the first electrode [anode]; and 
[3a] a plurality of functional layers [HIL, HTL, EML, ETL, EIL; ¶¶ 241-250] between the first electrode [anode] and the second electrode [cathode], 
[3b] the plurality of functional layers comprising an emission layer EML, 
[4] wherein the emission layer comprises a …[metal]… complex compound as a host and a quantum dot as a dopant [¶¶ 37, 46, 80-91], and
[5] … [not taught] … 

With regard to feature [4] of claim 1, Pan discloses that the light-emitting layer EML includes quantum dots (QDs), emitting red or green light and an “organic emitter” capable of emitting blue or green light:
[0182] In some embodiments, the organic emitter has at least one emission intensity maximum in the blue wavelength range and the at least one quantum dot has at least one emission intensity maximum in the green and/or red wavelength range.  Alternatively or in addition, the organic emitter may have at least one emission intensity maximum in the green wavelength range and the at least one quantum dot has at least one emission intensity maximum in the red wavelength range.  Hence, a combination of QDs and the organic emitter results in a desired emission in the visible part of the light spectrum. 
(Pan: ¶ 182; emphasis added)
The “organic emitter” can be a metal complex, wherein the metal is a transition metal of the periodic table, which would include Mn since it is a transition metal (Pan: Abstract, ¶¶ 37, 80-91, 271).  Pan provides specific examples of an emission layer including red QDs mixed with the Ir complex “EG1” used as a triplet green emitter along with red quantum dots QD1 in both mixed (TMM1:TMM2:TEG1) and polymeric P1 form.  (See QD-LED1 and QD-LED2 in Table 1 on page 33 and the associated compounds on pp. 30 and 31). 
In the metal complexes listed in paragraphs [0080]-[0091] and the specific example of the Ir complex used in the examples at pages 30 and 33, i.e. QD-LED1 and QD-LED2, Pan does not specifically disclose a Mn complex.  Pan does, however, explicitly include any metal complex known in the art to be suitable for opto-electronic devices, particularly the transition metals, which include Mn, stating in this regard, 
[0238] The metal complexes are organo metallic complexes.  Any metal complex suitable for the use in opto-electronic devices and known to the one skilled in the art can be employed.  Preference may be given to the metal complexes as described elsewhere herein. Particular preference may be given to metal complexes including metals chosen from transition metals, rare earths, lanthanides and actinides. Very particular preference may be given to metal complexes including metals chosen from Ir, Ru, Os, Eu, Au, Pt, Cu, Zn, Mo, W, Rh, Pd, and Ag. 
(Pan: ¶ 238; emphasis added)
Chen, like Pan, is drawn to an OLED including a green-light emitting metal complex used in the light emitting layer (Chen: ¶ 1 ; Fig. 1).  More specifically, Chen teaches that the green-light-emitting metal complex is a Mn(II) complex reads on the formula in claims 2 and 3:

    PNG
    media_image1.png
    198
    266
    media_image1.png
    Greyscale

(Chen: Fig. 1 and ¶ 19) 
2. (Original) The light emitting device of claim 1, wherein the manganese complex compound is represented by the following Chemical Formula 1: 
Chemical Formula 1   XpMnYq, 
wherein in Chemical Formula 1, X is a univalent or divalent cationic organic compound group, Y is a halogen atom [Cl, Br, I], p is 1 or 2, and q is 4 or 6.  
3. (Currently Amended) The light emitting device of claim 2, wherein X is BrMTPP((Bromomethyl)triphenylphosphonium), BrPTPP((3- Bromopropyl)tripheylphosphonium), TPP(tetraphenylphosphonium), TMA(tetramethylammonium), or TEA(tetraethylammonium).  
At least TEA is also taught in Chen, wherein in Chen’s formula (I), “A” can be N and the R substituents can be ethyl groups (Chen: ¶¶ 13-15).
Because Pan states that any known transition metal complex used for use in opto-electronic devices can be used along with the QDs and can specifically be a green-light-emitter (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the green-light-emitting Mn(II) complex of Chen.  As such, the selection amounts to obvious material choice.  (See MPEP 2144.07.)
Further with regard to feature [4], specifically the requirement for the Mn-complex to be a host and the QD to be a dopant, this is inherent in Pan and Pan modified to use the Mn-complex of Chen.  In this regard, the Instant Specification states,
[0093] In the light emitting device OEL according to an embodiment of the inventive concept, energy may be transferred from the manganese complex compound HS [HS = host; ¶ 91] to the quantum dot QD.  For example, the energy may be transferred from the manganese complex compound HS to the quantum dot QD through the Foster Resonance Energy Transfer (FRET) mechanism.
(Emphasis added.)
Similarly, Pan states,
[0184] One possible mechanism of the said energy transfer is resonant energy transfer, i.e. Forster transfer.  …
(Emphasis added.)
Because Pan may get the same kind of energy transfer between the metal complex and the QD, i.e. FRET, as is found in the Instant Application to be a dopant (QD) - host (metal complex) - relationship, it is held, absent evidence to the contrary, that the emission layer of Pan includes QD as the dopant and the transition metal complex, i.e. the Mn-complex of Chen, as the host.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [5] of claim 1 and claim 5,
[5] the quantum dot is at least one half in weight of the emission layer.
5. (Original) The light emitting device of claim 1, wherein a weight ratio between the manganese complex compound and the quantum dot is from 1:1 to 1:2.
Pan does not disclose that the quantum dot is “at least one half in weight of the emission layer”, indicating only an amount of 0.01% to 20% by weight of QD in the “composition” (Pan: ¶ 185).  Note that the in Pan “[p]reference is given to compositions comprising one QD and one organic emitter [i.e. metal complex]” (Pan: ¶ 20; emphasis added).
Stubbs, like Pan, is directed to a QD-LED 100 (Stubbs: Fig. 1; ¶ 44), wherein the light-emitting layer can be composed of one QD dopant and one host, i.e. a TDAF molecule (TDAF: “thermally activated delayer fluorescence”) Stubbs: Abstract; Fig. 1).  In this regard, Stubbs states,
[0045] In some instances, the emitting layer 50 of the QD-LED 100 can include a population of quantum dots and a population of TADF molecules dispersed in a host matrix.  In other instances, the emitting layer 50 of the QD-LED 100 can include a population of quantum dots and a population of TADF molecules without the use of a host matrix.  …
[0049] In some instances, an emitting layer of a QD-LED device can include a population of quantum dots and a population of TADF molecules dispersed in a host matrix.  In some instances, an emitting layer of a QD-LED device can include a population of quantum dots and a population of TADF molecules and be free of a host matrix.  …
(Stubbs: ¶¶ 45, 49; emphasis added)
Also like Pan (at ¶¶ 183, 184), Stubbs teaches that the energy transfer is from the TADF molecules to the QDs by FRET, thereby establishing the TDAF as the host and the QD as the dopant—within the meaning of “host” and “dopant” in the Instant Application (supra).  In this regard, Stubbs states,
[0053] … When TADF molecules are in the presence of QDs, however, the singlet excitons of the TADF molecules are resonantly transferred to a singlet state of the QDs via Forster resonance energy transfer (FRET).  Light is then emitted as delayed fluorescence from the singlet state of the QDs.  This is true in instances where the TADF molecules and the QDs are in the same emissive layer and in instances where the QDs are in an emissive layer and the TADF molecules are in a layer adjacent to the emissive layer.
 (Stubbs: ¶ 53; emphasis added)
Stubbs further teaches feature [5] of claim 1, i.e. that “the quantum dot is at least one half in weight of the emission layer”, stating in this regard,
[0049] In some instances, an emitting layer of a QD-LED device can include a population of quantum dots and a population of TADF molecules dispersed in a host matrix.  In some instances, an emitting layer of a QD-LED device can include a population of quantum dots and a population of TADF molecules [i.e. the metal complex molecules of ¶¶ 47 and 54] and be free of a host matrix.  In either instance, emitting layers having both a population of quantum dots and a population of TADF molecules can have a thickness ranging from about 5 nm to about 100 nm, alternatively about 7.5 nm to about 80 nm, alternatively about 10 nm to about 60 nm, alternatively about 12.5 nm to about 40 nm, alternatively about 15 nm to about 20 nm, alternatively about 17.5 nm to about 25 nm, and alternatively about 20 nm.  Additionally the emissive layer can have a QD:TADF ratio of about 10:1 to about 1:10 by weight, alternatively about 9:1 to about 1:6 by weight, alternatively about 8:1 to about 1:3 by weight, alternatively about 7:1 to about 1:2 by weight, alternatively about 6:1 to about 1:1 by weight; alternatively about 5:1 to about 2:1 by weight; alternatively about 4.5:1 to about 3.5:1 by weight, and alternatively about 4:1 by weight.
(Stubbs: ¶ 49; emphasis added)
Each of the ratios highlighted in bold in the above quote meet the requirement for the ratio of QD to metal complex of (1) being “at least one half in weight of the emission layer”, as required by feature [5] of claim 1, and (2) overlapping the claimed range of 1:1 to 2:1 recited in claim 5.  
Inasmuch as each of Pan and Stubbs teaches a light-emitting layer composed of a QD dopant in a host that transfers energy to said QD dopant by FRET, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the weight ratio of QD dopant to host, as taught in Stubbs, as the weight ratio of QD dopant to Mn-complex host in Pan/Chen, because Stubbs suggests a wider weight-ratio range of QD dopant to host will provide energy transfer by FRET.
So done, the composition of Pan/Chen/Stubbs provides a range of QD to Mn complex, which overlaps the ranges claimed in feature [5] of claim 1 and claim 5 and establishes a prima facie case of obviousness.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
“[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
This is all of the features of claims 1-3 and 5.

With regard to claim 6, Pan further discloses,
6. (Original) The light emitting device of claim 1, wherein the emission layer is to emit a green light or a red light [Pan: ¶ 182].  
Pan states,
[0182] In some embodiments, the organic emitter has at least one emission intensity maximum in the blue wavelength range and the at least one quantum dot has at least one emission intensity maximum in the green and/or red wavelength range.  Alternatively or in addition, the organic emitter may have at least one emission intensity maximum in the green wavelength range and the at least one quantum dot has at least one emission intensity maximum in the red wavelength range.  Hence, a combination of QDs and the organic emitter results in a desired emission in the visible part of the light spectrum. 
(Pan: ¶ 182; emphasis added)

With regard to claim 7, Pan further discloses,
7. (Original) The light emitting device of claim 1, wherein the plurality of functional layers comprises: 
a hole transport region between the first electrode and the emission layer; and 
an electron transport region between the emission layer and the second electrode.  
Pan states,
[0241] A typical sequence of layers as found in an OLED is, for example: 
[0242] optionally a first substrate, 
[0243] an anode layer, 
[0244] optionally a hole injection layer (HIL), 
[0245] optionally a hole transport layer (HTL) and/or an electron blocking layer (EBL), 
[0246] emissive layer (EML),
 [0247] optionally an electron transport layer (ETL) and/or a hole blocking layer (HBL), 
[0248] optionally an electron injection layer (EIL), 
[0249] a cathode layer, 
[0250] optionally a second substrate.
(Pan: p. 28; ¶¶ 241-250; emphasis added)

With regard to claim 8, Pan teaches,
8. (Original) The light emitting device of claim 7, wherein the hole transport region comprises a plurality of sub-functional layers [HIL and HTL; ¶¶ 244-245, supra], and a difference in LUMO energy level between one of the sub-functional layers adjacent to the emission layer and the quantum dot is greater than or equal to 1.5eV.  
Pan teaches that it is known in the art that…
[0010] One problem of known QD-LEDs is the huge energy level offset between the QDs and the adjacent organic layers, for example CdSe QDs have a HOMO of -6.6 eV and LUMO of -4.4 eV, as reported by Slooff et al., Appl. Phys. Lett. 2001, 78[15], 2122-2124 and Zhen et al., Macromol. Rapid Commun. 2006, 27[24], 2095-2100, but on the other side functional organic materials have usually a LUMO>-3.0 eV and HOMO>6.0 eV. The big energy offset prevents that QDs are efficiently electronically active in electroluminescent devices.
(Emphasis added.)
Pan further discloses that the LUMO of the ETM, which is adjacent to the EML including the QDs and the metal complex, has a LUMO of -2.7 eV (Pan: ¶¶ 107, 247), which is a difference from the QDs of 1.7 eV, as required by claim 8.  This is one point of Pan’s inventive QD compositions, i.e. to resolve the problem of the “huge energy level offset between the QDs and the adjacent organic layers” (id.).  Accordingly, the QDs to be used in the EML layer by include an “organic emitter” that can be a metal complex that provides favorable carrier transfer from the electrodes to the QDs. 
As such, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the a difference in LUMO energy level between one of the sub-functional layers of the HIL or HTL adjacent to the emission layer EML and the quantum dot QD be greater than or equal to 1.5eV because Pan teach that this is a typical problem in the QD-OLED art that Pan solves using the metal complex, as evidenced by the actual examples at pages 30-34 of Pan.

With regard to claim 9, Pan in view of Chen and Stubbs, further discloses,
9. (Original) The light emitting device of claim 1, wherein the emission layer comprises a plurality of the quantum dots, and the manganese complex compound fills a space between the plurality of the quantum dots.  
Pan states that “[0183] In some embodiments, the ratio of the at least one quantum dot and the organic emitter is from 1:2 to 2:1 in volume.  This ratio may allow an efficient Forster energy transfer between the organic emitter [i.e. the metal complex] and the at least one quantum dot” (Pan: ¶ 183; emphasis added).  In order for FRET to occur, the metal complex must contact the QD.  Based on this evidence, it is held absent evidence to the contrary, that the Mn-complex of Pan/Chen having the weight ratio taught by Stubbs would inherently result in “the manganese complex compound fill[ing] a space between the plurality of the quantum dots”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 10 and 11, Pan as modified to include the Mn(II) complex of Chen in the weight ratio taught in Stubbs, further teaches, 
10. (Currently Amended) A display device [Pan: ¶ 183: “RGB display”, supra, ¶¶ 198, 262] including a plurality of light emitting devices, each of the plurality of light emitting devices comprising: 
[1] a first electrode [anode] [Pan: ¶¶ 241-250]; 
[2] a second electrode [cathode] opposite to the first electrode [Pan: ¶¶ 241-250]; and 
[3a] an emission layer [EML] between the first electrode and the second electrode [Pan: ¶¶ 241-250], 
[3b] the emission layer EML comprising a manganese complex compound [as taught by Chen] as a host and a quantum dot [QD] as a dopant [as explained under claims 1-3, above],
[4] wherein the quantum dot is at least one half in weight of the emission layer [as taught by Stubbs (supra)].  
11. (Original) The display device of claim 10, wherein the manganese complex compound is represented by the following Chemical Formula 1:
Chemical Formula 1   XpMnYq, 
wherein in Chemical Formula 1, X is a univalent or divalent cationic organic compound group, Y is a halogen atom, p is 1 or 2, and q is 4 or 6.
(See discussion under claims 1-3, above.)
Note also that Chen teaches that the Mn(II) complex is suitable for use in flat panel displays (Chen: ¶¶ 1, 39 and claim 10). 

B. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Chen and Stubbs and further in view of US 2012/0119239 (“Kim”) and US 2004/0036130 (“Lee”).
Claims 12 and 13 read,
12. (Original) The display device of claim 10, wherein the plurality of light emitting devices comprises: 
[1] a first light emitting device comprising a first quantum dot to emit a first color light; 
[2a] a second light emitting device comprising a second quantum dot to emit a second color light, 
[2b] the second color light is longer in wavelength than the first color light; and 
[3a] a third light emitting device comprising a third quantum dot to emit a third color light, 
[3b] the third color light is longer in wavelength than each of the first color light and the second color light.  
13. (Original) The display device of claim 12, wherein the first to third quantum dots satisfy the following Formula 1: 
Formula 1 mean diameter of first quantum dot < mean diameter of second quantum dot < mean diameter of third quantum dot.  
The prior art of Pan in view of Chen and Stubbs, as explained above, teaches each of the features of claim 10. 
As explained above, Pan recognizes the used of the QD-LED elements in an “RGB display” (Pan: ¶ 183, supra).  Pan does not, however, teach a display having first, second, and third QD-LED elements having different size quantum dots according to the wavelength of light emitted as required by claims 12 and 13.  Pan does, however, recognize that it has long been known and is well documented in the QD art that the size of the QD dictates its emission spectrum:
[0036] Due to the finite size of the QDs, especially core-shell QDs, they display unique optical properties compared to their bulk counterparts.  The emission spectrum is defined by a single Gaussian peak, which arises from the band-edge luminescence.  The emission peak location [i.e. wavelength] is determined by the core particle size as a direct result of quantum confinement effects.  The electronic & optical properties are discussed by Al. L. Efros and M. Rosen in Annu. Rev. Mater. Sci. 2000. 30:475-521.
(Pan: ¶ 36: emphasis added)
Lee further explains that which Pan acknowledges, particularly explaining the inherent property that the wavelength of both absorbed and emitted light by the QD is directly related to the size of the QD, i.e. for visible wavelengths of light, shortest wavelength (blue) has the smallest QD size and the longer wavelengths (next green and thereafter red) have progressively larger QD size (Lee: Figs. 2-3 –especially Fig. 3; ¶¶ 82-83, 224).
As such, one having ordinary skill in the art, making an RGB display including a QD-LED element for each of blue, green, and red sub-pixel elements, would make the diameters according to Formula 1 of claim 13, i.e. “mean diameter first quantum dot [blue] < mean diameter of second quantum dot [green] < mean diameter of third quantum dot [red]” because it is an inherent property resulting from the quantum physics (particularly quantum confinement) of QDs, as evidenced by each of Pan and Lee.
Kim, like Pan, is directed to an RGB display, including each of red 100R, green 100G, and blue 100B light emitting elements 120/130/140 as the R, G, and B sub-pixels (Kim: Fig. 1; ¶¶ 34-39).  Also like Pan, Kim teaches that the light emitting layers 130R, 130G, 130B for each of the R, G, and B sub-pixels, respectively, can include quantum dots as the light-emitting material (Pan: ¶ 39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the QD-Mn complex, light-emitting material of Pan/Chen/Stubbs/Lee (i.e. the QD-metal complex composition of Pan having the Mn complex taught in Chen as the metal complex portion of Pan’s composition, and the size of the QD of Pan chosen to give each of B, G, and R as taught in Lee) for each of the corresponding light emitting layers of Kim, 130B, 130G, 130R, because Kim explicitly suggests using QDs for each of the light emitting layers of Kim, 130B, 130G, and 130R of each of the respective sub-pixels 100B, 100G, and 100R.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a QD-LED display, such as taught in Kim, having QD light emitting layers 130B, 130G, 130R for each of the blue, green, and red sub-pixels 100B, 100G, 100R wherein at least the green and red light emitting sub-pixels include the QD-Mn complex, light-emitting material composition of Pan/Chen/Stubbs/Lee.  The motivation, before the effective filing date of the claimed invention, is that Kim is silent as to the composition of the light emitting layers 130B, 130G, 130R when QDs are present, such that one having ordinary skill in the art would use known QDs compositions, such as that of Pan/Chen/Stubbs/Lee (i.e. the QD-metal complex composition of Pan having the Mn complex taught in Chen as the metal complex portion of Pan’s composition, and the size of the QD in the Pan/Chen composition chosen accordingly to the inherently property taught to be known in Lee, that is the size of the QDs is directly related to the wavelength for each of B, G, and R, i.e. λ(red) > λ(green) > λ(blue), as taught in Lee).
So modified, each of the features of claims 12 and 13 are taught.

With regard to claim 14, 
14. (Original) The display device of claim 12, wherein a first emission layer of the first light emitting device, a second emission layer of the second light emitting device, and a third emission layer of the third light emitting device satisfy the following Formula 2: 
Formula 2  T1 ≤ T2 ≤ T3
wherein in Formula 2, T1 is a thickness of the first emission layer, T2 is a thickness of the second emission layer, and T3 is a thickness of the third emission layer.  
Kim further teaches that the relative thicknesses of the blue 130B, green 130B, and red 130R, are as claimed in claim 14, in order to beneficially gain further light clarity from the microcavity effect (Kim: Fig. 1; ¶¶ 11, 44, 46-48). 
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the QD-LED display of Kim, having the light emitting layer composition taught by Pan/Chen/Lee, to have the relative thicknesses disclosed in Kim, in order to gain the microcavity effect.

With regard to claims 15-17, Kim further teaches each of the claimed feature, as follows:
15. (Original) The display device of claim 12, further comprising a light control layer  [e.g. a polarization layer (not shown; Kim ¶ 61) the color filter elements 170R, 170G, 170B (Kim: ¶¶ 42, 52; Fig. 1)]  on the plurality of light emitting devices 120/130/140.  
16. (Original) The display device of claim 15, wherein the light control layer is a polarization layer (not shown; Kim ¶ 61).  
17. (Original) The display device of claim 15, wherein the light control layer comprises 
a color filter layer, and the color filter layer comprises: 
a first filter 170B to provide the first color light [blue]; 
a second filter 170G to provide the second color light [green]; and 
a third filter 170R to provide the third color light [red] [Kim: Fig. 1, ¶¶ 42, 52].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the color filter and/or polarizer in to make the QD-LED display of Kim, having the light emitting layer composition taught by Pan/Chen/Stubbs/Lee, to further include the color filter and/or the polarizer, because Kim suggests using the color filter and/or the polarizer.

With regard to claims 18-20, the QD-LED display of Kim modified to include the QD-Mn complex composition of Pan/Chen/Stubbs/Lee for at least the red and green subpixels, further teaches, the features of claim 18, as follows:
18. (Original) A display device, comprising: 
[1] a display panel [Kim: Fig. 1] including a plurality of light emitting devices [120/130/140 for each of the blue 100B, green 100G, and red 100R sub-pixels]; and 
[2] a light control layer [e.g. 170B, 170G, 170R of Kim] on the display panel, 
[3a] wherein the light emitting devices [120/130/140 of Kim] comprise: 
[3b] a first light emitting device [120/130B/140 of Kim] comprising a first emission layer 130B, in which a first quantum dot and a first host are included [as taught by Pan/Chen/Lee (supra)];
[3c] a second light emitting device [120/130G/140 of Kim] comprising a second emission layer 130G, in which a second quantum dot and a second host are included [as taught by Pan/Chen/Lee (supra)]; and 
[3d] a third light emitting device [120/130R/140 of Kim] comprising a third emission layer 130R, in which a third quantum dot and a third host are included [as taught by Pan/Chen/Lee (supra)], 
[4] wherein at least one of the first to third hosts is a manganese complex compound represented by the following Chemical Formula 1: 
Chemical Formula 1   XpMnYq, 
wherein in Chemical Formula 1, X is a univalent or divalent cationic organic compound group, Y is a halogen atom, p is 1 or 2, and q is 4 or 6 [as taught by Pan modified according to Chen (supra)], and
wherein
[5a] and wherein the first quantum dot is at least one half in weight of the first emission layer [as taught by Stubbs (supra)], 
[5b] the second quantum dot is at least one half in weight of the second emission layer [as taught by Stubbs (supra)], 
[5c] the third quantum dot is at least one half in weight of the third emission layer [as taught by Stubbs (supra)].  

19. (Currently Amended) The display device of claim 18, wherein X is BrMTPP((Bromomethyl)triphenylphosphonium), BrPTPP((3- Bromopropyl)tripheylphosphonium), TPP(tetraphenylphosphonium), TMA(tetramethylammonium), or TEA(tetraethylammonium).  
As explained above under claim 2, Chen teaches the claimed chemical structure for X.

With regard to claim 20, Kim modified to include the QD-Mn complex composition of Pan/Chen/Stubbs/Lee for at least the red and green subpixels, further teaches,
20. (Original) The display device of claim 18, wherein the first emission layer 130B is to emit a blue light, the second emission layer 130G is to emit a green light, and the third emission layer 130R is to emit a red light.

III. Response to Arguments
Applicant’s arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant’s argument is premised on an “apparent assertion” (Remarks: pp. 7-8) that was never made in the Office action.  Applicant has asserted that the Office action asserts that TADF is a metal complex.  Respectfully, this is wrong.  Instead, the Office action merely asserted (and currently maintains) that Stubbs teaches that it is known to use the weight ratios taught therein of quantum dot (QD) relative to the component in the emission layer that transfers energy to said QD by FRET (“FRET component”, hereafter), which may be TDAF in Stubbs, and is the metal complex in Pan.  Thus, contrary to Applicant’s assertion, the rejection never asserts that TDAF is a metal complex.  Instead, it asserts that a known weight ratio of QD:(FRET component) at least overlaps the claimed ranges in claims 1 and 5, thereby suggesting to one having ordinary skill in the art that the weight ratio of QD:(metal complex) in Pan could also use the ratios taught in Stubbs, specifically because the metal complex in Pan, as in Stubbs, is the FRET transferring component of the emission layer.  
Applicant’s discussion of how TADF functions in light emission, as stated in paragraph [0047] of Stubbs (Remarks: paragraph bridging pp. 7-8), while noted, is not the manner that TADF functions in the presence of QDs, as explicitly discussed in Stubbs at paragraph [0053], which was quoted in relevant part in the previous and current Office actions.  To repeat from the rejection, above, also like Pan (¶¶ 183, 184), Stubbs teaches that the energy transfer is from the TADF molecules to the QDs by FRET, thereby establishing the TDAF as the host and the QD as the dopant—within the meaning of “host” and “dopant” in the Instant Application (supra).  In this regard, Stubbs states,
[0053] … When TADF molecules are in the presence of QDs, however, the singlet excitons of the TADF molecules are resonantly transferred to a singlet state of the QDs via Forster resonance energy transfer (FRET).  Light is then emitted as delayed fluorescence from the singlet state of the QDs.  This is true in instances where the TADF molecules and the QDs are in the same emissive layer and in instances where the QDs are in an emissive layer and the TADF molecules are in a layer adjacent to the emissive layer.
 (Stubbs: ¶ 53; emphasis added)
Thus, Stubbs makes clear that TADF is not a light emitter in the presence of QDs.  As such, Applicant’s discussion in this regard is not relevant.
Applicant further asserts that Stubbs teaches away from the metal complexes used in Pan (Remarks: paragraph bridging pp. 8-9).  This is irrelevant since Pan discloses the use of QDs with metal complexes as the emission layer.  The fact that Stubbs may find the use of metal complexes more expensive that compounds like TADF cannot be a reason for others who explicitly use metal complexes, here Pan, to somehow not use them.  Again, Stubbs is relied on only for teaching other known weight ratios of QD: (FRET component) for the light emission layer. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks: p. 9), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Based on the foregoing, Applicant’s arguments are not found persuasive. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814